Name: 2006/234/EC: Council Decision of 27 February 2006 concerning the conclusion of an Agreement between the Community and the Swiss Confederation in the audiovisual field, establishing the terms and conditions for the participation of the Swiss Confederation in the MEDIA Plus and MEDIA Training Community programmes, and a Final Act
 Type: Decision
 Subject Matter: communications;  Europe;  European construction;  employment
 Date Published: 2006-03-28

 28.3.2006 EN Official Journal of the European Union L 90/22 COUNCIL DECISION of 27 February 2006 concerning the conclusion of an Agreement between the Community and the Swiss Confederation in the audiovisual field, establishing the terms and conditions for the participation of the Swiss Confederation in the MEDIA Plus and MEDIA Training Community programmes, and a Final Act (2006/234/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 150(4) and 157(3), in conjunction with the first sentence of Article 300(2), and the first subparagraph of Article 300(3), thereof, Having regard to the proposal from the Commission Having regard to the opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated, on behalf of the European Community, an agreement to enable the Swiss Confederation to participate in the MEDIA Plus and MEDIA Training Community programmes, and a Final Act. (2) The Agreement and the Final Act were signed on behalf of the Community on 26 October 2004, subject to conclusion at a later date. (3) This Agreement and Final Act should be approved by the Community, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Swiss Confederation in the audiovisual field, establishing the terms and conditions for the participation of the Swiss Confed- eration in the MEDIA Plus and MEDIA Training Community programmes, and the Final Act, are hereby approved on behalf of the Community. The text of the Agreement and the Final Act are attached to this Decision. Article 2 The Commission shall represent the Community in the Joint Committee established by Article 8 of the Agreement. Article 3 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 13 of the Agreement (2). Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 February 2006. For the Council The President U. PLASSNIK (1) Not yet published in the Official Journal. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.